DETAILED ACTION
This action is responsive to the following communication: The claims filed on 09/23/2020.  This action is made non-final.
Claims 1-19 are pending in the case.  Claims 1 and 10 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 were filed before the mailing of a first Office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claims for the benefit of U.S. Patent application No. 14/886067 (now U.S. Patent No. 10,789,285) which is a divisional of U.S. application No. 14/668,228 (now U.S. Patent No. 10,719,149) which claims the benefit of U.S. Application No. 61/970,338 filed on March 25, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-19 are rejected on the ground of nonstatutory double patenting over claims as shown in the below table of U. S. Patent No. 10,789,285 (hereinafter “285) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 17/029,619
Patent No. “285
Claim 1. A digital jukebox device, comprising: 
- a display device; and 
- processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor, the processing resources being configured to control the digital jukebox device to at least output to the display device a user interface, the user interface being configured to present a search screen that at 
+ enables a user to input search criteria in searching for a song available for playback via the digital jukebox device on a pay-for-play basis, and
 
+ self-updates with results as search criteria is inputted, 






--wherein search results are displayed as entries along respective axes (~first and second axes}, each said axis having the search results arranged according to a respectively different order, 


















-- wherein (a) a self-update to the search screen that causes an entry to be removed from one or both of the axes in turn causes the respective axis or axes to shrink in size until all entries are displayable thereon in a single non-scrolling screen, at which point (b) further self-updates to the search screen that cause an entry to be removed from one or both of the axes do not trigger the respective axis or axes to further shrink in size, unless (c) still further self-updates to the search screen that cause an entry to be removed from one or both of the axes cause the number of entries in the respective axis or axes to fall below a predetermined threshold, at which point the remaining entries are reorganized along the respective axis or axes.

- a display device; and 
- processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor, the processing resources being configured to control the digital jukebox device to at least output to the display device a user interface, the user interface being 
+ enables a user to input search criteria in searching for a song available for playback via the digital jukebox device on a pay-for-play basis, and
 
+ self-updates with results as search criteria is inputted, the results being displayable in a first mode and a second mode at respective times an upon selection of the first mode or the second mode by the user using a control element displayed simultaneously with the results on the display device, 
-- wherein: (1) in the first mode the results are oriented along first and second axes that are different from one another but are displayed at the same time on the same screen of the display device, the first axis including only song-based search results, the second axis including only artist-based search results, and each of the first and second axes having a portion of the results automatically arranged in alphabetical order and another portion of the results automatically arranged in a non-alphabetical order; and 
--(2) in the second mode the results are oriented along the first and second axes with both axes displaying a same one of either only song-based search results or only artist-based search results

[from claim 6] wherein (a) a self-update to the search screen that causes an entry to be removed from one or both of the axes in turn causes the respective axis or axes to shrink in size until all entries are displayable thereon in a single non-scrolling screen, at which point (b) further self-updates to the search screen that cause an entry to be removed from one or both of the axes do not trigger the respective axis or axes to further shrink in size, unless (c) still further self-updates to the search screen that cause an entry to be removed from one or both of the axes cause the number of entries in the respective axis or axes to fall below a predetermined threshold, at which point the remaining entries are reorganized along the respective axis or axes.

Claim 6
Claim 6
Claim 9
Claim 7
Claim 10
Claim 8
Claim 11
Claim 9
Claim 12
Claim 10.  A method of operating a digital jukebox device, the method comprising: 
- displaying, via a display device of the digital jukebox device, a user interface; 
- presenting, in connection with the user interface, a search screen that at least enables a user to input search criteria in searching for a song available for playback via the digital jukebox device on a pay-for-play basis; 
- causing the search screen to self-update with results as search criteria is inputted, 





-- wherein search results are displayed as entries along respective axes, each said axis having the search results arranged according to a respectively different order, 















-- wherein (a) a self-update to the search screen that causes an entry to be removed from one or both of the axes in turn causes the respective axis or axes to shrink in size until all entries are displayable thereon in a single non-scrolling screen, at which point (b) further self-updates to the search screen that cause an entry to be removed from one or both of the axes do not trigger the respective axis or axes to further shrink in size, unless (c) still further self-updates to the search screen that cause an entry to be removed from one or both of the axes cause the number of entries in the respective axis or axes to fall below a predetermined threshold, at which point the remaining entries are reorganized along the respective axis or axes; 
-- enabling user selection of search result entries; and 
-- playing back selected songs on a pay-for-play basis using the digital jukebox device, wherein the digital jukebox device includes processing 
Claim 18. [from claim 13] A method of operating a digital jukebox device, the method comprising: 
- displaying, via a display device of the digital jukebox device, a user interface; 
- presenting, in connection with the user interface, a search screen that at least enables a user to input search criteria in searching for a song available for playback via the digital jukebox device on a pay-for-play basis; 
- causing the search screen to self-update with results as search criteria is inputted, the results being displayable in a first mode and a second mode at respective times and upon selection of the first mode or the second mode by the user using a control element displayed simultaneously with the results on the display device, 
--wherein: (1) in the first mode the results are oriented along first and second axes that are different from one another but are displayed at the same time on the same screen of the display device, the first axis including only song-based search results, and the second axis including only artist-based search results; and (2) in the second mode the results are oriented along the first and second axes with both axes displaying a same one of either only song-based search results or only artist-based search results; enabling user selection of search result entries; and playing 
-- [from claim 14.] + displaying search results as entries along their respective axes, each said axis being individually scrollable to facilitate the display of all such entries oriented therealong if such entries cannot be displayed at one time.
-- [from claim 18.] wherein (a) a self-update to the search screen that causes an entry to be removed from one or both of the axes in turn causes the respective axis or axes to shrink in size until all entries are displayable thereon in a single non-scrolling screen, at which point (b) further self-updates to the search screen that cause an entry to be removed from one or both of the axes do not trigger the respective axis or axes to further shrink in size, unless (c) still further self-updates to the search screen that cause an entry to be removed from one or both of the axes cause the number of entries in the respective axis or axes to fall below a predetermined threshold, at which point the remaining entries are reorganized along the respective axis or axes.
[from claim 13] wherein the digital jukebox device includes processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor, the processing resources being configured to facilitate 

Claim 18
Claim 14
Claim 19
Claim 15
Claim 20
Claim 16
Claim 21
Claim 17
Claim 22
Claim 18
Claim 23
Claim 19
Claim 24


As seen in the above table, the claims of the “285 patent contains all the elements of claims 1-19 of the instant application.  As such claims 1-19 of the instant application are not patently distinct from the earlier patent claims and are unpatentable for obvious-type double patenting.  The instant application claims are broader in every aspect than the patent claim and are therefore an obvious variant thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 recite the limitations “ (a) a self-update to the search screen that causes an entry to be removed from one or both of the axes in turn causes the respective axis or axes to shrink in size until all entries are displayable thereon in a single non-scrolling screen, at which point (b) further self-updates to the search screen that cause an entry to be removed from one or both of the axes do not trigger the respective axis or axes to further shrink in size, unless (c) still further self-updates to the search screen that cause an entry to be removed from one or both of the axes cause the number of entries in the respective axis or axes to fall below a predetermined threshold, at which point the remaining entries are reorganized along the respective axis or axes.” (See claim 1 lines 11-19)
However, there is no description in the specification to support the above-underlined limitations.  The closest disclosure that can be found throughout the instant specification recites the “limited title removal” (see Specification [00168]).  None discloses the details feature as recited in claims 1 and 10. Therefore, the claims fail to comply with the written description 
The dependent claims are rejected as incorporated the deficiencies of the claim upon which it depends.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 12, and 13 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3 and 12 recite the limitation “wherein a self-update to the search screen that causes an entry to be removed from both of the axes in turn causes the respective axes to shrink in size until all entries are displayable thereon in a single non-scrolling screen”.  
Claim 13 recites the limitation “wherein a self-update to the search screen that causes an entry to be removed from one or both of the axes in turn causes the respective axis or axes to shrink in size until all entries are displayable thereon in a single non-scrolling screen, at which point further self-updates to the search screen that cause an entry to be removed from one or both of the axes do not trigger the respective axis or axes to further shrink in size.”
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumier et al. (US 2011/0283236 A1; hereinafter as Beaumier) in view of Arrouye et al. (US 2005/0289109 A1; hereinafter as Arrouye) further in view of Ockene et al. (US 2010/0108125 A1; hereinafter as Ockene).

As to claim 1, Bear teaches:
A digital jukebox device (see Fig. 2 and ¶ 0052, 0080), comprising: 
a display device (see Fig. 2 and ¶ 0052, 0080; display 18); and 
processing resources including at least one hardware processor  and a memory coupled to the at least one hardware processor (see ¶ 0053, 0080; microprocessors, CPU and audio DSP and memory, hard drive), the processing resources being configured to control the digital jukebox device to at least output to the display device a user interface (see ¶ 0057, 0080; user interface for exploring and browsing media content using a touch-the user interface being configured to present a search screen (see Fig. 20a and ¶¶ 0060, 0114) that at least: 
enables a user to input search criteria in searching for a song available for playback via the digital jukebox device on a pay-for-play basis (see Fig. 20a and ¶¶ 0060, 0114; the GUI illustrates in Fig. 20a enables the user to search for albums, songs, artist.  ¶ 0119 discloses pay for play scheme), and 
updates with results as search criteria is inputted (see Fig. 20a and ¶ 0114; the screen is updated with the result as search criteria ‘AL' is inputted), wherein search results are displayed as entries along respective axes (see Fig. 20a and ¶ 0114; the screen is updated with the result displayed along a horizontal axes as search for a particular artist such as ‘AL' is inputted).
Beaumier does not explicitly disclose: self-updates with results as search criteria is inputted and each said axis having the search results arranged according to a respectively different order, wherein (a) a self-update to the search screen that causes an entry to be removed from one or both of the axes in turn causes the respective axis or axes to shrink in size until all entries are displayable thereon in a single non-scrolling screen, at which point (b) further self-updates to the search screen that cause an entry to be removed from one or both of the axes do not trigger the respective axis or axes to further shrink in size, unless (c) still further self-updates to the search screen that cause an entry to be removed from one or both of the axes cause the number of entries in the respective axis or axes to fall below a predetermined threshold, at which point the remaining entries are reorganized along the respective axis or axes.
In the same field of endeavor as the claimed invention (i.e., graphical user interface for searching), Arrouye discloses a digital device (see ¶ 0075) and a method (see ¶ 0078) comprising a search user interface (see Fig. 7E and ¶ 0092; search query entry box 709 and search result display 705) that at least:
enables a user to input search criteria (see Fig. 7E and ¶ 0092; search query entry box 709); and
self-updates with results as search criteria is inputted (see Figs. 12A-12B and ¶ 0105; these results may be shown dynamically as the user enters search parameters), wherein search results are displayed as entries along respective axes (see Fig. 15B and ¶ 0123; the hits or matches are grouped into categories such as categories 1511 and 1513 {~axes}), each said axis having the search results arranged according to a respectively order (see Fig. 11C and ¶ 0102; “sort by” 1114), wherein (a) a self-update to the search screen that causes an entry to be removed from one or both of the axes in turn causes the respective axis or axes to shrink in size until all entries are displayable thereon in a single non-scrolling screen (see ¶ 0007, 0015; the list is grouped by categories {~axes} and the number of items within each category is also limited to less than N, the list is a non-scrollable list which sorted by recency and relevance.  see Fig. 15A-15D and ¶ 0123; the system begins performing the search and begins displaying the results of the search as the user types text into a text entry field such as the text entry field 1507, the search results are organized by categories {~axes} and are displayed as a short list which is intentionally abbreviated in order to present only a selected number of the most relevant matches or hits, where each axes {categories 1511, 1513} are illustrated in Fig. 15A as single non-scrolling screen), at which point (b) further self-updates to the search screen that cause an entry to be removed from one or both of the axes do not trigger the respective axis or axes to further shrink in size (see Fig. 15D illustrates axes “PDF Documents” do not shrink in size even having blank space at the end of the group), unless (c) still further self-updates to the search screen that cause an entry to be removed from one or both of the axes cause the number of entries in the respective axis or axes to fall below a predetermined threshold, at which point the remaining entries are reorganized along the respective axis or axes (see Fig. 16A and ¶ 0125; Fig. 16A . 
Beaumier and Arrouye are both in the same field of endeavor of the claimed invention (i.e., search user interface), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the search user interface disclosed in Beaumier to include the dynamically updated search result as the search criteria is inputted as suggested by Arrouye so that the results can be dynamically updated or self-updated as search criteria is inputted as claimed.  One of ordinary skill in the art would have recognized that using the dynamically updated result in place of the updated result were predictable because Arrouye suggests that the search can be shown dynamically as the user enters search parameters or shown after the user instructed the system to perform the search (Arrouye: see ¶ 0105).
Beaumier further discloses that each said axis having the search results arranged according to a respectively different order (see ¶¶ 0081, 0171; items are arranged alphabetically along a first axis and chronologically along a second axis).  
Alternatively, Ockene is relied upon for teaching this limitation.  Specifically, Ockene discloses a digital device (see ¶ 0035) and a method (see ¶ 0004) comprising a search user interface (see Figs. 3-4 and ¶¶ 0075-0076; searching) configured to present search results as entries along respective axes {~group of search results} (see ¶¶ 0031-0032; digital images may be automatically grouped/filtered according to a specific criteria such as creation date, file name, user-defined criteria, or other criteria) wherein each said axis having the search results arranged according to a respectively different order (see ¶ 0065; each group {~axis} of digital images may be sorted according to different criteria.  For example, a user may select a first group of digital images and may indicate that the first group is to be sorted by a first criteria, such as a captured date, or other criteria.  The user then may select a second group of digital images and may indicate that the second group is to be sorted by a second criteria).
Ockene is directed to the same field of endeavor as the claimed invention (i.e., graphical user interface with search user interface); therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the search user interface of Beaumier and Arrouye to include the feature of using different sorting criteria for different groups of items as suggested by Ockene so that the results that are arranged in the first and second axes can be automatically arranged in different orders as claimed.  As suggested by Ockene, one of ordinary skill in the art would have been motivated to make such a combination to make it easy to find items of interest (Ockene: see ¶ 0002).

As to claim 10, claim 10 is directed to a method (Beaumier: see ¶ 0083) comprising steps for performing the features as claimed in claim 1; therefore, is rejected under similar rationale.  Including the following limitations: 
enabling user selection of search result entries (Beaumier: see Fig. 7 and ¶ 0076, 0082; selection of an artist); and 
playing back selected songs on a pay-for-play basis using the digital jukebox device (Beaumier: see Fig. 7 and ¶ 0076, 0082; song items may be selectable so as to trigger their playback.  ¶ 0119 discloses pay for play scheme), 
wherein the digital jukebox device includes processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor, the processing resources being configured to facilitate the displaying, causing, enabling, and playing back of selected songs (Beaumier: see ¶ 0053, 0080, 0082; microprocessors, CPU and audio DSP and memory, hard drive); and wherein each of the first and second axes having a portion of the results automatically arranged in alphabetical order and another portion of the results automatically arranged in a non-alphabetical order (Beaumier: see ¶¶ 0081, 0171; items are arranged alphabetically along a first axis and chronologically along a second axis.  Ockene: see ¶ 0065; each group {~axis} of digital images 
Ockene is directed to the same field of endeavor as the claimed invention (i.e., graphical user interface with search user interface); therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the search user interface of Beaumier and Arrouye to include the feature of using different sorting criteria for different groups of items as suggested by Ockene so that the results that are arranged in the first and second axes can be automatically arranged in different orders as claimed.  As suggested by Ockene, one of ordinary skill in the art would have been motivated to make such a combination to make it easy to find items of interest (Ockene: see ¶ 0002).

As to claims 2 and 11, the rejection of claim 1 is incorporated.  Beaumier, Arrouye, and Ockene further teach:
 wherein search results are displayed as entries along their respective axes, each said axis being individually scrollable to facilitate the display of all such entries oriented therealong if such entries cannot be displayed at one time (Beaumier: see Figs. 6-7, 20a, and ¶¶ 0077; a user may move left and right to scroll between a first alphabetical arrangement of artists or albums along the first alphabetical order depth value or may move in or out to move forward or backward in time along the second year depth value…). 

As to claims 3 and 12, the rejection of claim 1 is incorporated.  Beaumier, Arrouye, and Ockene further teach: wherein a self-update to the search screen that causes an entry to be removed from both of the axes in turn causes the respective axes to shrink in size until all entries are displayable thereon in a single non-scrolling screen (Arrouye: see ¶ 0007, 0015; the list is grouped by categories {~axes} and the number of items within each category is also limited to less than N, the list is a non-scrollable list which sorted by recency and relevance.  see Fig. 15A-15D and ¶ 0123; the system begins performing the search and begins displaying the results of the search as the user types text into a text entry field such as the text entry field 1507, the search results are organized by categories {~axes} and are displayed as a short list which is intentionally abbreviated in order to present only a selected number of the most relevant matches or hits, where each axes {categories 1511, 1513} are illustrated in Fig. 15A as single non-scrolling screen). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the search user interface disclosed in Beaumier to include the dynamically updated search result as the search criteria is inputted as suggested by Arrouye so that the results can be dynamically updated or self-updated as search criteria is inputted as claimed.  One of ordinary skill in the art would have recognized that using the dynamically updated result in place of the updated result were predictable because Arrouye suggests that the search can be shown dynamically as the user enters search parameters or shown after the user instructed the system to perform the search (Arrouye: see ¶ 0105).

As to claim 13, the rejection of claim 1 is incorporated.  Beaumier, Arrouye, and Ockene further teach: wherein a self-update to the search screen that causes an entry to be removed from one or both of the axes in turn causes the respective axis or axes to shrink in size until all entries are displayable thereon in a single non-scrolling screen (Arrouye: see ¶ 0007, 0015; the list is grouped by categories {~axes} and the number of items within each the system begins performing the search and begins displaying the results of the search as the user types text into a text entry field such as the text entry field 1507, the search results are organized by categories {~axes} and are displayed as a short list which is intentionally abbreviated in order to present only a selected number of the most relevant matches or hits, where each axes {categories 1511, 1513} are illustrated in Fig. 15A as single non-scrolling screen) at which point further self-updates to the search screen that cause an entry to be removed from one or both of the axes do not trigger the respective axis or axes to further shrink in size (see Fig. 15D illustrates axes “PDF Documents” do not shrink in size even having blank space at the end of the group). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the search user interface disclosed in Beaumier to include the dynamically updated search result as the search criteria is inputted as suggested by Arrouye so that the results can be dynamically updated or self-updated as search criteria is inputted as claimed.  One of ordinary skill in the art would have recognized that using the dynamically updated result in place of the updated result were predictable because Arrouye suggests that the search can be shown dynamically as the user enters search parameters or shown after the user instructed the system to perform the search (Arrouye: see ¶ 0105).

As to claims 4 and 14, the rejection of claim 1 is incorporated.  Beaumier, Arrouye, and Ockene further teach: wherein the entries are ordered alphabetically along at least one of said axis (Beaumier: see ¶ 0077, 0081, 0171; items are arranged alphabetically along a first axis and chronologically along a second axis).

As to claims 5 and 15, the rejection of claim 1 is incorporated.  Beaumier, Arrouye, and Ockene further teach: wherein the entries are ordered such that entries that correspond to results that are flagged as being promoted results receive preferential ordering over other entries. (Beaumier: see ¶ 0076; promotional image.  See ¶ 0005, 0007, 0075, 0090, 0109; most popular music.  ¶ 0130; certain tiles can be flagged.  ¶0081 discloses elements are grouped alone one axis based on popularity. ¶ 0014, 0059; favorite songs.  ¶ 0059; preferential filtering).

As to claims 6 and 16, the rejection of claim 1 is incorporated.  Beaumier, Arrouye, and Ockene further teach: wherein the entries are ordered such that entries that correspond to results that are flagged as being popular within a predefined area receive preferential ordering over other entries (Beaumier: see ¶ 0005, 0007, 0075, 0090, 0109; most popular music.  ¶ 0130; certain tiles can be flagged.  ¶0081 discloses elements are grouped alone one axis based on popularity. ¶ 0014, 0059; favorite songs.  ¶ 0059; preferential filtering).

As to claims 7 and 17, the rejection of claim 1 is incorporated.  Beaumier, Arrouye, and Ockene further teach: wherein the entries are ordered such that entries that correspond to results that are flagged as being promoted results and entries that correspond to results that are flagged as being popular within a predefined area receive preferential ordering over other entries (Beaumier: see ¶ 0005, 0007, 0075, 0090, 0109; most popular music.  ¶ 0130; certain tiles can be flagged.  ¶0081 discloses elements are grouped alone one axis based on popularity. ¶ 0014, 0059; favorite songs.  ¶ 0059, 0079; preferential filtering).

As to claims 8 and 18, the rejection of claim 1 is incorporated.  Beaumier, Arrouye, and Ockene further teach: wherein the entries are organized as user-selectable tiles (Beaumier: see Figs. 6-7 and ¶ 0130-0131; tiles).

As to claims 9 and 19, the rejection of claim 8 is incorporated.  Beaumier, Arrouye, and Ockene further teach: wherein the tiles have images associated therewith, the images being non-album art related images (Beaumier: see Fig. 10 and ¶ 0130-0131; tiles can include artist artwork, jukebox avatars, musical instruments…).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example; 
Richards et al. (US 2010/0269042 A1) provides a jukebox device configured to play music data set (see ¶ 0007). Richards discloses presents the songs in different axes (see Fig. 6 and ¶ 0041).  Where each axis may be scrolled individually (see Fig. 6 and ¶ 0041).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179